Name: Council Directive 89/462/EEC of 18 July 1989 amending Directive 78/546/EEC on statistical returns in respect of carriage of goods by road, as part of regional statistics
 Type: Directive
 Subject Matter: transport policy;  organisation of transport;  land transport;  information and information processing;  information technology and data processing;  economic analysis
 Date Published: 1989-08-03

 Avis juridique important|31989L0462Council Directive 89/462/EEC of 18 July 1989 amending Directive 78/546/EEC on statistical returns in respect of carriage of goods by road, as part of regional statistics Official Journal L 226 , 03/08/1989 P. 0008 - 0013 Finnish special edition: Chapter 7 Volume 3 P. 0185 Swedish special edition: Chapter 7 Volume 3 P. 0185 COUNCIL DIRECTIVE of 18 July 1989 amending Directive 78/546/EEC on statistical returns in respect of carriage of goods by road, as part of regional statistics (89/462/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 213 thereof, Having regard to the draft Directive submitted by the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Directive 78/546/EEC (4), as last amended by the 1985 Act of Accession, must be amended to take account of changes in the common transport policy; Whereas that Directive provides only for annual data supplied up to 12 months after the end of the reference year; whereas these data have to be compared with data for other means of transport which are compiled every month or every quarter; whereas certain quarterly data are therefore needed; Whereas the said Directive provides only for the compilation of statistical data for national and international traffic; whereas it is evident that cross-trade is a form of traffic which will develop in the future; whereas it is therefore appropriate to compile statistical returns on this traffic; Whereas all Member States have data on the movements of tractor vehicles but not all have data on the movements of trailer units; whereas the gathering of data should therefore be standardized on the basis of the movements of tractor vehicles, but without affecting the legal and administrative arrangements applicable to haulage licences; Whereas Directive 78/546/EEC does not enumerate some East European countries individually in the list of third countries but simply groups them together under ´other European countries'; whereas it has become clear that these countries should be listed individually so that comparisons can be made with other means of transport and so that the flow of goods to and from these countries can be monitored more effectively; Whereas the list of data which can be required by the Member States on the movement of goods within the Community will be strictly limited as from 1 January 1988; whereas this measure is part of a policy which has been adopted by the Council and the Commission and is designed to reduce as far as possible the administrative documentation required in Community trade; whereas the collection of statistical data at frontiers within the Community should be dispensed with, except where this is provided for by Community rules; Whereas it is appropriate to apply Article 9 of Directive 78/546/EEC to the amended system for compiling statistical data; Whereas the Kingdom of Denmark at the moment supplies the Commission with statistical data on the international carriage of goods, as provided for by Directive 78/546/EEC, by relying on statistics relating to foreign trade; whereas that Member State is in the process of establishing a statistical system which is specific to the carriage of goods by road; whereas therefore it is desirable that application in Denmark of the provisions of this Directive concerning the compilation of statistics on cross-trade should be postponed, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 78/546/EEC is hereby amended as follows: 1. The following is added to Article 1: ´(c) between two other Member States or between another Member State and a non-member State (hereinafter referred to as "cross-trade'').' 2. Article 3 (1) is replaced by the following: ´1. Each Member State shall compile statistical data on carriage as referred to in Article 1 by vehicles registered in its territory. The transport parameters shall be determined by the tractor vehicle. If, in a coupled combination of vehicles, the tractor vehicle and the trailer unit are registered in different countries, the complete vehicle shall be deemed to be registered in the country where the tractor vehicle is registered.' 3. The introductory phrase of Article 3 (2) is replaced by the following: ´2. The statistical data shall be broken down under the following headings:'. 4. The introductory phrase of Article 3 (2) (b) is replaced by the following: ´(b) for international transport and cross-trade, expressed in terms of tonnes and tonne-kilometres:'. 5. Article 3 (4) is replaced by the following: ´4. Member States shall forward to the Commission the statistical data specified in this Article in accordance with the specimen tables set out in Annex IV.' 6. Article 4 is replaced by the following: ´Article 4 When determining the method to be used for compiling statistical data on international transport and cross-trade, Member States shall refrain from carrying out all formalities at frontiers between Member States.' 7. The following subparagraph is added to Article 5 (1): ´However, the data for the C tables shall be compiled for the first time for 1990.' 8. Article 5 (2) is replaced by the following: ´2. Member States shall send the Commission the A, B and C5/C6 tables set out in Annex IV before the end of the year following the reference year and shall send the Commission the C1, C2, C3 and C4 tables set out in Annex IV no later than five months after the end of the reference period.' 9. Article 5 (3) is replaced by the following: ´3. The Commission shall communicate to Member States the results of the surveys together with any other appropriate information it may have no later than: - six months from the date on which A, B and C5/C6 tables were last sent, - three months from the date on which C1, C2, C3 and C4 tables were last sent.' 10. Article 6 (2) is replaced by the following: ´2. When determining the method to be used for compiling their data, Member States shall take the steps necessary to obtain sufficient results regarding the tonnage carried in national transport, international transport and cross-trade. They shall provide the Commission with information each year on the non-response rate and, in the form of standard deviations or confidence intervals, on the reliability of the results. They shall in addition report to it on the method used in calculating the figures relating to the transport services provided, expressed in tonne-kilometres.' 11. Article 7 is replaced by the following: ´Article 7 The Commission shall publish appropriate statistical results.' 12. Article 8 is replaced by the following: ´Article 8 Before 1 January 1992, the Commission shall submit a report to the Council on experience acquired in the work carried out pursuant to this Directive. In so doing, the Commission shall also give an opinion on whether, in the light of the development of the common transport policy, the scope of the surveys defined in Article 1, the statistical data referred to in Article 3 and the breakdown of data in Annexes II and III are still appropriate.' 13. The following second paragraph is added to Article 9: ´This system shall also apply during the first three years of the amended system for compiling statistics, from 1990.' 14. The following words are inserted after ´Finland' in the list of third countries in Annex III: ´Soviet Union Poland Hungary Romania Bulgaria'. 15. The tables in the Annex to this Directive are added to Annex IV. Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive not later than 1 January 1990. They shall forthwith inform the Commission thereof. 2. However, the date given in paragraph 1 is replaced by 1 January 1993 in the case of Denmark as regards the compilation of statistics on cross-trade. Article 3 This Directive is addressed to the Member States. Done at Brussels, 18 July 1989. For the Council The President R. DUMAS (1) OJ No C 4, 8. 1. 1988, p. 4. (2) OJ No C 167, 27. 6. 1988, p. 425. (3) OJ No C 134, 24. 5. 1988, p. 7. (4) OJ No L 168, 26. 6. 1978, p. 29. ANNEX TABLES TO BE ADDED TO ANNEX IV TO DIRECTIVE 78/546/EEC ROAD TABLE C1 (quarterly) National and international traffic, according to country and type of carriage (Tonnes) Country Own account Hire or reward Total A. National International ( ¹): B. Received from 01 02 . . . . . . C. Dispatched to 01 02 . . . . . . Totals: EUR (B and C) State-trading countries (B and C) Third countries (B and C) B C A+B+C B+C ( ¹) Annex III. ROAD TABLE C2 (quarterly) National and international traffic, according to country and type of carriage (Tonne-kilometres) Country Own account Hire or reward Total A. National International ( ¹): B. Received from 01 . . . 12 EUR C. Dispatched to 01 . . . 12 EUR Total A+B+C Total B+C ( ¹) Member States. ROAD TABLE C3 (quarterly) Cross-trade, according to country and type of carriage (Tonnes) Country of Loading Unloading Own account Hire or reward Total Cross-trade 01 02 03 04 05 . . . Total 01 02 01 03 04 05 Total 02 . . . . . . Total 01 02 03 04 05 . . . Total Totals ( ¹): EUR State-trading countries Third countries Total ( ¹) Insert the countries of loading/unloading in the columns. ROAD TABLE C4 (quarterly) Cross-trade, according to country and type of carriage (Tonne-kilometres) Country of Loading Unloading Own account Hire or reward Total Cross-trade (limited to Member States) 01 02 03 04 05 . . . 12 Total 01 02 01 03 04 05 . . . 12 Total 02 . . . . . . Total 01 02 03 04 05 . . . 12 Total ROAD TABLE C5/C6 (C5: Own account; C6: Hire or reward) (annually) Cross-trade, according to country and group of goods (Tonnes) Country of Group of goods ( ¹) Loading Unloading 01 02 . . . 24 Total Cross-trade 01 02 03 04 05 . . . Total 01 02 01 03 04 05 . . . Total 02 . . . . . . Total 01 02 03 04 05 . . . Total Totals ( ²): EUR State-trading countries Third countries Total ( ¹) Annex I. ( ²) Insert the countries of loading/unloading in the columns.